Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Kumar et al (“Kumar” US 2020/0356433 A1), published on November 12, 2020.
	As to claim 1, Kumar teaches “receiving, on a computing cluster, tasks of an application for processing by a plurality of nodes of the computing cluster” in par. 0052, figure 5 (streaming application corresponds to an application; an executor 172 to commit one or more tasks correspond to tasks of an application for processing by a plurality of nodes of the computing cluster).
Kumar teaches “identifying telemetry metadata for access to a telemetry service of a database that provides data to the computing cluster” in pars. [0100-0102] (logging levels correspond to telemetry metadata to access to logging services (corresponding to a telemetry service) of mapping log messages based on log message types of DEBUG, WARN...to associated log destination (associated database)).
Kumar teaches “distributing, by one of the plurality of nodes, telemetry metadata to other nodes of the plurality of nodes” in figure 16 (it shows to set log level to a particular module/application on different nodes).
 Kumar teaches “generating log data by processing the tasks of the application” in par. 0095 (log messages in a consistent and well-defined format).
Kumar teaches “and transmitting telemetry messages ” in paragraphs [0096-0097] (logs correspond to telemetry messages).
 Kumar teaches “the telemetry messages comprising the log data and the telemetry metadata” in par. 0105 (note that in Listing 1, the field “Message Text” contains the log data; the field “Message Type” contains the telemetry metadata).
Kumar teaches “the other nodes using the telemetry metadata distributed by the one of the nodes to the other nodes to transmit the telemetry messages to the telemetry service of the database” in pars. [0101-0102] (par. 0101 disclosed of log destinations correspond to transmitting the telemetry messages to the telemetry service of the database; logging levels (corresponding to telemetry metadata) are set from other nodes to direct log destinations).
As to claim 8, it is rejected for similar reason as claim 1.
As to claim 15, it is rejected for similar reason as claim 1.

As to claim 2, Kumar teaches “transmitting, by the one of the nodes, to the telemetry service of the database, additional log data that is generated by the one of the plurality of nodes” in figure 16 (changing log level (fig. 16) as to transmit additional log data (changing from INFO to DEBUG for example to log more detail information)).
As to claim 9, it is rejected for similar reason as claim 2.
As to claim 16, it is rejected for similar reason as claim 2.


As to claim 3, Kumar teaches “wherein the one of the nodes generates the additional log data from processing the tasks of the application” in figure 16 (changing log level (fig. 16), in particularly, changing from INFO to DEBUG to log more detail information or addition logging messages).
As to claim 10, it is rejected for similar reason as claim 3.
As to claim 17, it is rejected for similar reason as claim 3.

As to claim 6, Kumar teaches “wherein the other nodes of the plurality of nodes generate the log data from processing the tasks of the application” in par. 0106.
As to claim 13, it is rejected for similar reason as claim 6.
As to claim 20, it is rejected for similar reason as claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 11-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (“Kumar” US 2020/0356433 A1), published on November 12, 2020 in view of Tran et al (“Tran” US 2017/0322976 A1), published on November 09. 2017.
As to claim 4, it appears Kumar does not explicitly teach “wherein the additional log data is transmitted from the one of the plurality of nodes to the telemetry service by a database connector”.
However, Tran teaches “wherein the additional log data is transmitted from the one of the plurality of nodes to the telemetry service by a database connector” in par. 0040 (“…Each worker may have a context, which stores information for the workers, e.g., the objects for writing log messages, database connections, etc…”).
Kumar and Tran are analogous art because they are in the same field of endeavor, message logging. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to transmit additional log, disclosed by Kumar including “wherein the additional log data is transmitted from the one of the plurality of nodes to the telemetry service by a database connector” as suggested by Tran in order to perform tasks in parallel (see Tran par. 0040).
As to claim 11, it is rejected for similar reason as claim 4.
As to claim 18, it is rejected for similar reason as claim 4.

As to claim 5, it appears Kumar does not explicitly teach “wherein the log data is transmitted from the other nodes of the plurality of nodes to the telemetry service by a database connector”.
However, Tran teaches “wherein the log data is transmitted from the other nodes of the plurality of nodes to the telemetry service by a database connector” in par. 0040 (“…Each worker may have a context, which stores information for the workers, e.g., the objects for writing log messages, database connections, etc…”).
Kumar and Tran are analogous art because they are in the same field of endeavor, message logging. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to transmit additional log, disclosed by Kumar including “wherein the log data is transmitted from the other nodes of the plurality of nodes to the telemetry service by a database connector” as suggested by Tran in order to perform tasks in parallel (see Tran par. 0040).
As to claim 12, it is rejected for similar reason as claim 5.
As to claim 19, it is rejected for similar reason as claim 5.



Response to Arguments
Regarding Applicant’s argument with respect to claim 1, Applicant argues that portions of Kumar (paragraphs [0052], [0100-0101], fig. 5, fig. 16) discuss modifying an error-collection level of nodes is not distributing access data for the nodes to other nodes. Applicant’s arguments are respectfully considered, but not persuasive. 
The logging levels, according to Kumar’s paragraphs [0101-0102], are basically mapped to different log destination (corresponding to other nodes). Therefore, it suggests to "transmitting telemetry messages to the database using the other nodes, the telemetry messages comprising the log data and the telemetry metadata, the other nodes using the telemetry metadata distributed by the one of the nodes to the other nodes to transmit the telemetry messages to the telemetry service of the database”. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571)272-8485.  The examiner can normally be reached on Mon - Fri (8:00 am - 5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on 571-272-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165